COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-13-00124-CV
Style:                           Xenos Yuen, The Law Offices of Yuen & Associates, P.C.
                                 v. Hung Ho and H.L.L.S.
Date motion filed*:              March 29, 2016
Type of motion:                  Motion to extend time to file reporter’s record
Party filing motion:             Court reporter
Document to be filed:            Reporter’s record

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                            January 28, 2016
         Number of previous extensions granted:                 1       Current Due date: April 22, 2016
         Date Requested:                               April 20, 2016

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed as moot
                 Other: _____________________________________
          This appeal was stayed after a notice of bankruptcy was filed and reinstated on December 29, 2015. After
          reinstatement, the reporter’s record was due to be filed on January 28, 2016. This Court granted in part the court
          reporter’s motion for extension and extended the time to file a reporter’s record to February 29, 2016. When no
          reporter’s record was filed, we ordered the court reporter to file a reporter’s record no later April 22, 2016, with
          no further extensions absent extraordinary circumstances. On March 29, 2016, the court reporter filed a motion
          requesting an extension to April 20, 2016. We dismiss the motion as moot. The reporter’s record remains due
          to be filed no later than April 22, 2016, with no further extensions absent extraordinary circumstances.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually


Date: April 5, 2016